Citation Nr: 0924160	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for residuals, traumatic 
chest wall defect, variously diagnosed as lung collapse and 
pneumothorax. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
November 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO). 

In February 2009, the Veteran and his spouse testified at a 
videoconference Board hearing before the undersigned Veterans 
Law Judge (VLJ). A transcript of that hearing is of record 
and associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran claims entitlement to service connection for PTSD 
based upon his service in Vietnam. He also asserts that he 
has residuals of a traumatic chest wall defect, that he 
claims is secondary to his PTSD. Primarily due to a recent 
change in law announced by the U.S. Court of Appeals for 
Veterans Claims (Court), this matter must be remanded.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In Clemons, the Court held in part that in the case of those 
claimants who were unrepresented at the time of filing of the 
claim, the application for service connection must be read 
broadly by VA adjudicators to encompass any diagnoses 
reasonably within the scope of the claimed specific 
disability.  The Court noted that "multiple medical 
diagnoses or diagnoses that differ from the claimed condition 
do not necessarily represent wholly separate claims," and 
that because a lay claimant is only competent to report 
symptoms and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

Such is the case here. Although the Veteran is diagnosed as 
having PTSD, the record developed since the inception of the 
claim indicates the Veteran's continuing report of 
depression, a mood disorder, anxiety, and alcohol abuse since 
returning from Vietnam. 

As to PTSD, after the video hearing, the Veteran submitted a 
diagnosis from a treating physician. However, his stressors 
remain uncorroborated and VA may conduct further research as 
to this issue. The Board will direct further development as 
to both issues noted below.  See 38 C.F.R. § 3.304(f) 
(Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor). 

As indicated under Clemons, alternate diagnoses are to be 
considered as part of the underlying claim. To date, however, 
the RO has not adjudicated this claim so broadly as to 
incorporate psychiatric diagnoses other than PTSD. The RO has 
also not provided adequate notification addressing what is 
needed for a claim incorporating such diagnoses. This is 
significant because the statutory and regulatory provisions 
addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f), are different from the provisions 
addressing other service connection claims. See 38 C.F.R. §§ 
3.303, 3.307, 3.309. Corrective notification action, as well 
as further adjudication, is thus needed. 38 C.F.R. §§ 
3.159(b), 19.9.

Additionally, the Veteran claims that he has residuals of a 
traumatic chest wall defect, also claimed as lung collapse 
and pneumothorax. He claimed this condition to be secondary 
to his service-connected diabetes mellitus. However, at his 
February 2009 videoconference hearing, he testified that he 
believed that the condition was caused by his stress caused 
by his psychiatric disorder (PTSD). He should receive the 
appropriate VCAA notification for secondary service 
connection and the claim should be appropriately adjudicated 
as secondary to his acquired psychiatric disorder (PTSD). 

Accordingly, this case is REMANDED for the following action: 

1.  The RO/AMC will contact the Veteran 
and:

a.  Ascertain if he has received any 
VA, non-VA, or other medical 
treatment for the PTSD, a mood 
disorder, anxiety, a depressive 
disorder, and a lung disorder that 
is not evidenced by the current 
record.  The Veteran should be 
provided with the necessary 
authorizations for the release of 
any treatment records not currently 
on file.  The RO/AMC should then 
obtain these records and associate 
them with the claims folder.  

b.  Ascertain if he has any further 
information to provide regarding his 
claimed stressor, that he has not 
previously provided to VA, such as 
the date(s) his base was  attacked. 
Apart from any other information, 
the Veteran should be specifically 
advised of the relevant policies of 
the U.S. Army and Joint Services, 
Records Research Center (JSRRC), 
relative to his responsibility to 
provide specific information within 
designated time frames to enable 
effective research. The RO/AMC 
should contact the JSRRC and attempt 
to verify the claimed stressor and 
other stressor reported by the 
Veteran. 

c.  Notify the Veteran in accordance 
with the VCAA under 38 U.S.C.A. 
§§ 5103 and 5103A as to the theory 
of entitlement to service connection 
for a lung disorder, claimed as 
secondary to a psychiatric disorder 
(should that claim be granted). This 
letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
in terms of 38 C.F.R. §§ 3.303, 
3.307, and 3.309, and 3.310 for 
secondary service connection, and 
provide notification of both the 
type of evidence that VA will seek 
to obtain and the type of evidence 
that is expected to be furnished by 
the Veteran.  


2.  Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will:

a.  Provide the Veteran's account of 
claimed in-service stressors to U.S. 
Army and Joint Services, Records 
Research Center (JSRRC), 7701 
Telegraph Road, Kingman Building, 
Room 2C08, Alexandria, VA  22315-
3802, and request any corroboration 
for the claimed stressors as stated 
by the Veteran.  In addition to any 
appropriate research that may arise 
from the Veteran's response, 
specifically request that JSRRC 
research the question of:

-Whether, for the period 
November 1, 1966 through 
January 31, 1967, did the 661st 
Ordnance Company, 184th 
Ordnance Battalion, APO SF 
96238 (Qui Nhon), undergo any 
rocket or mortar attacks upon 
the installation? 

3.  After receipt of the JSSRC's report 
or any other research effort conducted by 
the RO/AMC, schedule the Veteran for a VA 
mental disorders examination to ascertain 
whether he has a mental disorder that was 
caused or aggravated by any incident of 
active service.  The following 
considerations will govern the 
examination:

a.  The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

b.  If and only if the Veteran is 
found to have served in combat or 
his stressor(s) has been 
corroborated, the RO/AMC will 
specifically notify the examining 
physician of stressor corroboration.  

c.  After conducting any appropriate 
interviews and clinical testing, the 
examiner must respond to the 
following inquiries:

(1)  Does the Veteran have PTSD 
caused by the Veteran's active 
military service, resulting 
from a verified experience 
occurring during service - 
i.e., if the examiner diagnoses 
the Veteran with PTSD, the 
examiner must state the 
specific corroborated stressor 
event or events experienced 
during service pursuant to the 
diagnostic criteria set forth 
in the DSM-IV. In stating his 
or her opinion, the examiner 
must state the medical basis 
for any opinion expressed. If 
the examiner is unable to state 
an opinion without a resort to 
speculation, he or she should 
so state. 

(2)  Does the Veteran have any 
mental disorder (other than 
PTSD) to include a depressive 
disorder, an anxiety disorder, 
or mood disorder, which was 
caused by the Veteran's active 
military service.  

(3)  In stating his or her 
opinion, the examiner must 
state the medical basis for any 
opinion expressed, including 
with specific reference to the 
DSM IV. If the examiner is 
unable to state an opinion 
without a resort to 
speculation, he or she should 
so state. 

4.  After the passage of a reasonable 
amount of time or upon the Veteran's 
response, the RO/AMC will also consider 
whether a clarifying VA examination will 
be conducted as to the Veteran's claim of 
service connection for a lung disorder.  
See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a 
medical examination as "necessary to 
make a decision on a claim, where the 
evidence of record, taking into 
consideration all information and lay or 
medical evidence [including statements of 
the claimant]; contains competent 
evidence that the claimant has a current 
disability, or persistent or recurrent 
symptoms of disability; and indicates 
that the disability or symptoms may be 
associated with the claimant's active 
military, naval, or air service; but does 
not contain sufficient medical evidence 
for the [VA] to make a decision on the 
claim.").

5.  Thereafter, the RO/AMC will 
readjudicate the issues of service 
connection for acquired psychiatric 
disorder, to include PTSD, and residuals, 
traumatic chest wall defect, variously 
diagnosed as lung collapse and 
pneumothorax, secondary to an acquired 
psychiatric disorder to include PTSD. The 
RO/AMC must ensure that all directed 
factual and medical development as noted 
above is completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2. If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative, should be provided with 
an appropriate Supplemental Statement of 
the Case, and should be given an 
opportunity to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





